NUMBER 13-14-00570-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG

JAMES WILKINS,                                                           Appellant,

                                         v.

NUECES COUNTY, TEXAS,                                                     Appellee.


                  On appeal from the 105th District Court
                        of Nueces County, Texas.


                                     ORDER
             Before Justices Rodriguez, Garza, and Longoria
                            Order Per Curiam

      Appellant, James Wilkins, appeals from an order of dismissal for lack of subject

matter jurisdiction. He proceeds pro se and is incarcerated. This matter is currently

before the Court on motions filed by appellant and a notice filed by appellee, Nueces

County.
       On October 23, 2014, this Court abated and remanded this matter to the trial court

for determinations regarding: (1) whether appellant desires to prosecute this appeal; (2)

whether appellant is indigent; (3) whether appellant is entitled to a free appellate record

due to his indigency; (4) whether exceptional circumstances exist such that appellant is

entitled to appointed counsel; and, (5) what orders, if any should be entered to assure the

filing of appropriate notices and documentation to dismiss appellant's appeal if appellant

does not desire to prosecute this appeal, or if appellant desires to prosecute this appeal,

to assure that the appeal will be diligently pursued.

       On April 23, 2015, the trial court held a hearing on the requested matters. The

reporter’s record for this hearing was filed with this Court on May 5, 2015. The trial

court’s findings and conclusions have not yet been filed.

       On March 6, 2015, after abatement, appellant filed a “motion for summary

judgment” seeking judgment to be rendered in his favor in this appeal.

       On June 4, 2015, appellant requested that we allow him to proceed pro se on

appeal without the representation of counsel.

       On June 17, 2015, Nueces County filed a notice with this Court stating that there

is currently no dispute between the parties regarding the issues submitted to the trial court

on abatement. Nueces County avers that the parties agree that appellant desires to

prosecute the appeal, that appellant is indigent and entitled to a free appellate record,

and that appellant has withdrawn his request for appointed counsel. Nueces County

thus asserts that “it appears that the parties are in agreement to have the abatement lifted




                                             2
and to have the complete appellate record filed so that the appeal may proceed without

any additional delay.”

       Accordingly, we REINSTATE the appeal. Our previous order requesting findings

and conclusions has been rendered moot. Appellant’s motion to appoint counsel, which

was previously carried with case, is DISMISSED as moot.            We GRANT appellant’s

request to proceed pro se; however, we caution appellant to fully comply with the

requirements of the Texas Rules of Appellate Procedure. We DENY appellant’s motion

for summary judgment and will review the merits of this appeal based on full briefing by

the parties. To the extent that appellant’s pleadings seek further relief, any such relief is

DENIED. The clerk’s record and reporter’s records shall be filed without the necessity

of payment and this appeal shall proceed in due course.

       It is so ORDERED.

                                                  PER CURIAM




Delivered and filed the
30th day of June, 2015.




                                             3